Citation Nr: 1212691	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  09-42 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension to include as secondary to service connected disability.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for bilateral carpal tunnel syndrome to include as secondary to service connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from April 1968 to April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran is seeking secondary service connection for hypertension and for carpal tunnel syndrome both due to his service connected diabetes mellitus.  He was examined by VA in July 2008 and nexus opinions were offered; however the Board finds that the opinions offered are not adequate.  As to the issue regarding hypertension, the examiner stated an opinion regarding whether the disorder was caused by the service connected diabetes mellitus could not be made without resorting to speculation.  The Court has held that, when VA undertakes to provide a Veteran an examination and opinion, such must be adequate for VA purposes. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility. Additionally the examiner did not indicate whether the Veteran's hypertension is aggravated by the service connected diabetes mellitus.  

As to the issue regarding carpal tunnel syndrome, the July 2008 the examiner stated that the mild carpal tunnel syndrome pre-existed the diabetic polyneuropathy so it is less likely than not that the carpal tunnel syndrome was caused by it.  The examiner did not address whether the carpal tunnel syndrome is aggravated by the service connected diabetes mellitus or the service connected to include the diabetic polyneuropathy.  

As to the issue of tinnitus, the Veteran was examined in August 2008.  The examiner stated that the Veteran's tinnitus was less likely as not caused by or the result of noise exposure associated with being assigned to a field artillery unit because his hearing tests were normal.  He also stated that he recommended a medical examination to rule out other possible etiologies of the tinnitus.  No examination was scheduled by the RO.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  


Accordingly, the case is REMANDED for the following action:

1.  Return the file to the July 2008 VA clinician who examined the Veteran for hypertension.  The file should be reviewed.  The examiner should offer an addendum and opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is aggravated by his service-connected diabetes mellitus or is due to or aggravated by his service connected peripheral neuropathy.  Complete rationale must be provided.  In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to it being the result of some other factor or factors.  

If the prior VA examiner is not available, refer the file to another qualified VA examiner for the requested opinion.  

2.  Return the file to the July 2008 VA clinician who examined the Veteran for carpal tunnel syndrome.  The file should be reviewed.  The examiner should offer an addendum and opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's carpal tunnel syndrome is due to or aggravated by his service-connected diabetes mellitus or is due to or aggravated by his service connected peripheral neuropathy.  Complete rationale must be provided.  In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to it being the result of some other factor or factors. 

If the prior VA examiner is not available, refer the file to another qualified VA examiner for the requested opinion.  

3.  Schedule the Veteran for a VA ear, nose and throat examination to determine the etiology of his service-connected tinnitus.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  The examiner should offer an opinion with complete rationale as to the etiology of the tinnitus to include whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's tinnitus is due to acoustic trauma in service.  In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to it being the result of some other factor or factors.  

4.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following completion of the above, the claim for should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


